Citation Nr: 1621695	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida 



THE ISSUE

Entitlement to payment or reimbursement of unauthorized emergency medical treatment provided to the Veteran by Palms West Hospital on December 13, 2009.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida that denied payment of or reimbursement for unauthorized emergency expenses incurred at Palms West Hospital on December 13, 2009.

In March 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  It is again remanded to the AOJ.


REMAND

At the time the medical services under appeal were rendered the Veteran had no service-connected disabilities.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728(a) may not be considered.

Turning to payment or reimbursement under the Millennium Bill Act (38 U.S.C.A. § 1725), the VAMC has made no determination as to whether the treatment provided to the Veteran was actually an emergency situation, or if any of the other eight criteria cited in in 38 C.F.R. § 17.1002 (a)-(h) are met.  Rather, the VAMC has denied payment based on the narrow determination that Palms West Hospital did not submit a timely claim.

Review of the evidence shows that Palms West Hospital provided emergency room services to the Veteran on December 13, 2009; these services were not pre-authorized by the VAMC.

In this case, Palms West Hospital submitted an incomplete claim on November 23, 2010.  A correct claim was subsequently received on February 23, 2011.  The VAMC sent payment to Palms West Hospital on March 21, 2011, but in June 2011 the VAMC determined the payment to Palms West Hospital was erroneous because a valid claim was not received within 90 days after the claimed service (i.e., by March 13, 2010).  The VAMC thereupon instituted recoupment procedures against Palms West Hospital, and apparently Palms West Hospital has in turn instituted collection action against the Veteran.

The VAMC's denial of payment was made under the regulations then current.  However, the regulation was amended effective from July 1, 2012, to add 38 C.F.R. § 17.1004(f).  This section states that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than May 21, 2013.  Under the amended regulation, the treatment provided to the Veteran in December 2009 qualifies for consideration, and Palms West Hospital's claim in February 2011 was timely.

Based on the evidence and analysis above, the Board finds that Palms West Hospital has submitted a timely claim for payment of emergency services provided to the Veteran.  Remand is therefore necessary so that the VAMC may first determine whether the claimed treatment meets the criteria cited in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim under the amended 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h).  In this regard, please note that the Board has found that Palms West Hospital has submitted a timely claim for payment of emergency services provided to the Veteran under revised § 17.1004(f).  

2.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


